Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 20, 2014

                                       No. 04-14-00667-CV

                      Ramiro and Edna RAMOS, and Federico Salazar, Jr.,
                                        Appellants

                                                 v.

        THE UNKNOWN HEIRS OF TOMASA GONZALEZ and Narciso Gonzalez,
                               Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-09-559
                        Honorable J. Manuel Banales, Judge Presiding


                                          ORDER

        The court reporter’s record was originally due on November 3, 2014. On November 19,
2014, the court reporter filed a notification of late record stating that the reporter’s record was
not filed because appellants have not requested a reporter’s record. If appellants desire a
reporter’s record to be filed in this appeal, they must request that a reporter’s record be prepared.
See TEX. R. APP. P. 34.6(b)(1).

        Accordingly, if appellants desire a reporter’s record, they are hereby ORDERED to (1)
request in writing, no later than December 1, 2014, that a reporter’s record be prepared and (2)
designate in writing, no later than December 1, 2014, the exhibits and those portions of the
record to be included in the reporter’s record. Id. The appellants are hereby ORDERED to file a
copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than
December 1, 2014.

        It is further ORDERED that appellants provide written proof to this court no later than
December 1, 2014 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellants are entitled to appeal without paying the
reporter’s fee.

        If appellants fail to respond within the time provided, appellants’ briefs will be due
within thirty (30) days from the date of this order, and the court will only consider those issues or
points raised in appellants’ briefs that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court